Citation Nr: 1048304	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-27 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Kansas City, 
Missouri


THE ISSUES

1.  Entitlement to reimbursement or payment of unauthorized 
medical expenses for services provided by The KC Neurosurgery 
Group LLC incurred on July 21, 2004.

2.   Entitlement to reimbursement or payment of unauthorized 
medical expenses for services provided by St. Joseph Anesthesia 
Service incurred on July 23, 2004.

3.  Entitlement to reimbursement or payment of unauthorized 
medical expenses for services provided by Dr. S. R. Lehman 
incurred on April 9, 2006.

4.  Entitlement to reimbursement or payment of unauthorized 
medical expenses for services provided by United Imaging 
Consultants incurred on April 11, 2006.

5.  Entitlement to reimbursement or payment of unauthorized 
medical expenses for services provided by the Menorah Medical 
Center incurred from April 9, 2006, through April 11, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1979 to May 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions issued in August 2006 by the Department 
of Veterans Affairs Medical Center (VAMC) in Kansas City, 
Missouri.

The appeal is REMANDED to the VAMC in Kansas City, Missouri.  VA 
will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary in order to obtain all 
relevant medical records relating to the Veteran's claims.  
Although the claims file contains the Health Insurance Claim 
Forms for each provider, not all of the treatment records for 
each provider have been obtained and/or associated with the 
claims file.  These providers are The KC Neurosurgery Group LLC 
and St. Joseph's Anesthesia Service for services rendered in July 
2004.  The Board notes that, in rendering its decisions relating 
to the claims from these providers, the VAMC made statements 
about what the service was for; however, the Board is not able to 
determine from the Health Insurance Claim Forms alone the same 
information in order to conduct a de novo review.  Hence, on 
remand, the missing treatment records must be associated with the 
claims file. 

In addition, the Board finds that there is additional relevant 
medical evidence not associated with the claims file but referred 
to either by the Veteran or the VAMC that is necessary for the 
Board to review in order to conduct a full de novo review.  
First, the Veteran has stated that he was seen at the VAMC a week 
before his hospitalization on April 9, 2006, and was prescribed 
Etodolac by the VA physician.  He and his private treating 
physician have also stated that the medical emergency that arose 
on April 9, 2006, arose from an adverse reaction to this 
medication.  However, the VA treatment records relating to the 
referred treatment have not been obtained and associated with the 
claims file.  The Board finds these records to be relevant to the 
inquiry before it and, thus, they should be obtained and 
considered on remand.

Moreover, the medical records from Menorah Medical Center and the 
VAMC's decisions indicate that the Veteran was first seen at the 
Research Medical Center's emergency room prior to him being 
transferred to Menorah Medical Center.  Although the VAMC noted 
that these emergency room records indicate the Veteran and/or his 
family requested his transfer to the Menorah Medical Center 
(rather than the VAMC in Kansas City, Missouri) and it has used 
this as a basis for denying the claims, the treatment records 
from Research Medical Center are not associated with the claims 
file and, thus, evidence relied upon by the VAMC in rendering its 
decision is not before the Board.  Without that evidence, the 
Board cannot conduct a thorough de novo review.  Consequently, on 
remand, the records from Research Medical Center should be 
associated with the claims.

The Board notes that, if any of the above requested private 
medical records are not readily available, then the VAMC should 
obtain release forms from the Veteran and those records should be 
requested from the relevant private medical care providers.

Finally, in rendering its decisions regarding the medical 
expenses incurred in April 2006, the VAMC has stated that it was 
not contacted until April 12, 2006, which the Board notes is the 
date after the Veteran was discharged from the Menorah Medical 
Center.  However, there is no documentation in the claims file to 
support this.  The Veteran claims that the VAMC was contacted but 
failed to respond, which directly contradicts the VA Medical 
Center's statements.  On remand, if available, the VAMC should 
associate any documentary evidence available relating to the 
Veteran's report of this medical emergency and his treatment at 
Menorah Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the 
private treatment records from The KC Neurosurgery 
Group LLC for services provided to the Veteran on 
July 21, 2004, and from St. Joseph Anesthesia Service 
for services provided to the Veteran on July 23, 
2004.  If necessary, contact the Veteran and ask him 
to complete release forms for each provider for VA to 
obtain the treatment records.  The Veteran should be 
advised that, in lieu of providing the completed 
release forms, he may provide the treatment records 
himself.  He should also be advised that his failure 
to cooperate with VA in obtaining these private 
treatment records could negatively affect the outcome 
of his claims.

2.  Obtain the Veteran's medical records from the VA 
Medical Center in Kansas City, Missouri, for 
treatment relating to the Veteran being prescribed 
Etodolac in or around the beginning of April 2006.  
All efforts to obtain VA records should be fully 
documented, and the VA facility should provide a 
negative response if records are not available.

3.  Associate with the claims file the emergency room 
records from the Research Medical Center for services 
provided on April 9, 2006.  If these records are not 
readily available, contact the Veteran and ask him to 
complete a release form for VA to obtain these 
records.  The Veteran should be advised that, in lieu 
of providing the completed release form, he may 
provide these treatment records himself.  He should 
also be advised that his failure to cooperate with VA 
in obtaining these private treatment records could 
negatively affect the outcome of his claims.

4.  Associate with the claims file any available 
documentation relating to the Veteran's report to the 
VAMC of the medical emergency and his subsequent 
hospitalization at the Menorah Medical Center in 
April 2006.

5.  Thereafter, the Veteran's claims should be 
readjudicated.  If such action does not resolve the 
claims, a Supplemental Statement of the Case should 
be issued to the Veteran and his representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, these claims should be 
returned to this Board for further appellate review, 
if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

